DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.
Response to Amendment
In response to the amendment received December 28, 2020:
Claims 11-19 are pending. Claims 1-10 and 20 have been cancelled as per applicant’s request.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP 2007-213965A) in view of Jeong (US 2015/0207155) and Harrington et al. (US 8,642,227).
Regarding Claim 11, Goto et al. teaches a fuel cell (Para. [0003]) comprising a cell structure (Fig. 2, #12) including an anode electrode (Fig. 2, #30), cathode electrode (Fig. 2, #32), and an electrolyte membrane (Fig. 2, #28), between the anode electrode and cathode electrode (Para. [0002]), and first and second metal separators (i.e. a pair of separators) (Fig. 3, #24 & #26 and Para. [0020]) that form a fuel gas flow route (i.e. anode gas flow area) (Fig. 3 & 4, #52) between the cell structure (#12) and second metal separator (i.e. anode side-separator) (Fig. 3, #26 and Para. [0026]), and an oxidant gas passage (i.e. cathode gas flow area) (Fig. 3, #50) between the cell structure and first metal separator (i.e. cathode side-separator) (Fig. 3, #24 and Para. [0025]), an outer frame structure (#6a) formed at an outer peripheral edge of a cell (Para. [0008]) (i.e. a frame at a periphery of the cell structure) wherein the cell structure and the first and second metal separators comprise fuel gas communication holes (i.e. anode gas manifold holes) (Fig. 3, #44a & #44b and Para. [0026]) and oxidant gas communication holes (i.e. cathode gas manifold holes) (Fig. 3, #40a & #40b and Para. [0025]), and a first seal section (i.e. first sealing portion) (Fig. 4, #64a) and a second seal section (i.e. second sealing portion) (Fig. 4, #64b) disposed at a periphery on an anode electrode side of the cell structure to enclose the gas flow area and the fuel gas communication holes (i.e. anode gas manifold holes) and an outer periphery of the first sealing portion (See Fig. 4 and Para. [0041]), and oxidant gas communication holes (i.e. cathode gas manifold holes) (Fig. 4, #40a & #40b) and ventilation path (i.e. flow path for the cathode 
Annotated Goto Fig. 4

    PNG
    media_image1.png
    502
    640
    media_image1.png
    Greyscale

Goto et al. does not teach a cell structure comprising a metal frame.
However, Jeong teaches a fuel cell having a membrane electrode assembly frame formed of a metal material (Para. [0020], Claim 5).
The combination of the metal frame as taught by Jeong, with the cell structure of Goto et al. would yield the predictable result of providing a metal frame to support the cell structure of the fuel cell.  Therefore it would have been obvious to one having 
Goto et al. as modified by Jeong does not teach an endless shape for the cathode gas flow path.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto et al. to make the supply communication hole (Fig. 4, #46) and exhaust communication hole (Fig. 4, #46) integral in order to form a continuous loop flow (i.e. endless) path, as there is no criticality to having a continuous loop (i.e. endless) flow path or having a break in the flow path.  it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). See MPEP 2144.04(V)B.
	Additionally, Harrington et al. teaches a fuel cell stack assembly (abstract) wherein oxidant (air) flow (Fig. 3, #210) flowing in an endless shape, from an oxidant (air) inlet (Fig. 3, #120) to an open-manifold end 9 (i.e. exhaust or outlet) (Col. 12, lines 24-32).
	The combination of the endless shape for air flow as taught by Harrington et al., with Goto et al. would yield the predictable result of providing an air flow path capable of transporting air flow from an inlet to and outlet.  Therefore it would have been obvious to 
Regarding Claim 12, Goto et al. as modified by Jeong et al. and Harrington et al. teaches all of the elements of the invention in claim 11 as explained above.
Goto et al. further teaches a first seal part (i.e. third sealing portion) (Fig. 2, #58a) and a second seal part (i.e. fourth sealing portion) (Fig. 2, #58b) that are disposed on a cathode electrode (Fig. 2, #32) side of the cell structure to enclose respectively the anode gas manifold holes and the cathode gas flow area (Fig. 2, 3 and Para. [0029]).
Regarding Claim 18, Goto et al. as modified by Jeong et al. and Harrington et al. teaches all of the elements of the invention in claim 11 as explained above.
.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP 2007-213965A) in view of Jeong (US 2015/0207155) and Harrington et al. (8,642,227) as applied to claim 11 above, and further in view of Day et al. (US 2012/0107714).
Regarding Claim 13, Goto et al. as modified by Jeong et al. and Harrington et al.  teaches all of the elements of the invention in claim 12 as explained above.
Goto et al. does not teach a sealing strength of the first and second seal sections (i.e. first and second sealing portions) having a sealing strength different from the first and second seal parts (i.e. third and fourth sealing portions).
However, Day et al. teaches an anode side gasket (#22) (i.e. first and second sealing portions) and a cathode side gasket (#24) (i.e. third and fourth sealing portions) that can use any variety of seal gasket materials (Para. [0105]) (i.e. multiple materials can be used with predictability), and also teaches that the cathode gasket may have a different thickness than anode gasket (Para. [0107]), which would both result in different sealing strengths.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto et al. to incorporate the teaching of different materials and thicknesses for the cathode side gasket(s) (i.e. seals) and anode side gasket(s) (i.e. seals) of Day et al., because some materials are more 
Regarding Claim 14, Goto et al. as modified by Jeong et al., Harrington et al. and Day et al. teaches all of the elements of the invention in claim 13 as explained above.
Goto et al. does not teach a sealing strength of the first and second seal sections (i.e. first and second sealing portions) having a sealing strength different from the first and second seal parts (i.e. third and fourth sealing portions).
However, Day et al. teaches a fuel cell with an anode side gasket (#22) (i.e. first and second sealing portions) and a cathode side gasket (#24) (i.e. third and fourth sealing portions) that can use any variety of seal gasket materials (Para. [0105]) (i.e. multiple materials can be used with predictability), and also teaches that the cathode gasket may have a different thickness than anode gasket (Para. [0107]), which would both result in different sealing strengths.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto et al. to incorporate the teaching of different materials and thicknesses for the cathode side gasket(s) (i.e. seals) and anode side gasket(s) (i.e. seals) of Day et al., because some materials are more susceptible to oxidizing environments, while others are more susceptible to reducing . 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP 2007-213965A) in view of Jeong (US 2015/0207155) and Harrington et al. (US 8,642,227).as applied to claim 11 above, and further in view of Day et al. (US 2012/0107714) and Iino et al. (US 2010/0047650).
Regarding Claim 15, Goto et al. as modified by Jeong et al. and Harrington et al. teaches all of the elements of the invention in claim 11 as explained above.  
Goto et al. does not teach a sealing strength of the first seal section (i.e. first sealing portion) is different from the sealing strength of the second seal section (i.e. second sealing portion).
However, Day et al. teaches a fuel cell with both seals having an outer layer (second sealing portion) of glass-ceramic composites, and an inner glass layer (first sealing portion) (Para. [0111]) (i.e. different materials which would result in different sealing strength).
Also, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto et al. to incorporate the teaching of different materials (and thus, different sealing strengths) forming the outer and inner layers of the seal (i.e. first and second sealing portions), in order to 
Also, the combination of different materials forming the outer and inner layers of the seal (i.e. first and second sealing portion) as taught by Day et al., with Goto et al. would yield the predictable result of forming a seal for an operable fuel cell.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine different materials forming the outer and inner layers of the seal (i.e. first and second sealing portion), as taught by Day et al., with Goto et al., as the combination would yield the predictable result of forming a seal for an operable fuel cell. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Although Day et al. is drawn to a solid oxide fuel cell, a person of ordinary skill in the art would be aware that gas leakage is a known problem in different types of fuel cells and it would be understood that in order to prevent leakage the sealing structure of a different type of fuel cell could be applied to a polymer electrolyte membrane fuel cell.
Regarding Claim 16, Goto et al. as modified by Jeong et al., Harrington et al. and Day et al. teaches all of the elements of the invention in claim 15 as explained above.  
Goto et al. as modified by Jeong et al. and Day et al. does not teach a sealing strength of the first seal section (i.e. first sealing portion) is greater than the sealing strength of the second seal section (i.e. second sealing portion).

The combination of the welding of the gas seal  as taught by Iino et al., with the forming of the first sealing portion of Goto et al. as modified by Day et al. would yield the predictable result of forming a seal for an operable fuel cell capable of preventing gas leakage (Para. [0117]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the welding of the gas seal, as taught by Iino et al., with the forming of first sealing portion Goto et al. as modified by Day et al., as the combination would yield the predictable result of forming a seal for an operable fuel cell capable of preventing gas leakage (Para. [0117]). .  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). The first and second sealing portion of Goto et al. as modified by Day et al. and Iion et al. would each respectively be formed of the same materials of the instant claims (see claim 17 of the instant application), would thus result in the same strength characteristics (i.e. where a sealing strength of the first sealing portion is greater than sealing strength of the second sealing portion -- supported by the third embodiment of the instant application). 
Regarding Claim 17, Goto et al. as modified by Jeong et al., Harrington et al.,  Day et al. and Iino et al. teaches all of the elements of the invention in claim 16 as explained above.  

However, Day et al. teaches a fuel cell with both seals having an outer layer (second sealing portion) of glass-ceramic composites (i.e. the second sealing portion is formed of a glass material). Day et al. does not teach a first sealing portion formed by welding.
However, Iino et al. teaches a fuel cell wherein a gas seal (i.e. first sealing portion) can be formed by welding (Para. [0117]).
See the rejections to claim 15 and 16 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Day et al. and Iino et al. cited herein.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP 2007-213965A) in view of Jeong (US 2015/0207155) and Harrington et al. (US 8,642,227) as applied to claim 11 above, and further in view of Kageyama et al. (US 2016/0072136).
Regarding Claim 19, Goto et al. as modified by Jeong et al. and Harrington et al. teaches all of elements of the current invention in claim 18 as explained above.
Goto et al. does not teach a cell structures comprising a frame that holds a periphery of the cell structure, where the frame comprises an extended portion, or a second sealing portion disposed between extended portions of the frames of the cell structures adjacent to each other.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto et al. to incorporate the teaching of the frame with an extended portion of the frame wherein the second sealing portion is disposed, as the double sealing structure in the periphery could prevent a breakage of the sealing parts in fuel cell stacks (Para. [0044]).
Response to Arguments
Applicant’s arguments filed December 28, 2020 regarding the previous combination of prior art have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection in light of the amendment.
Applicant’s arguments are drawn to a previous prior art combination and thus, are not persuasive in light of the newly cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729